Citation Nr: 0523177	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-15 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a right foot 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to November 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In February 2005, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claim file.


FINDINGS OF FACT

1. In a March 1999 decision, the Board denied service 
connection for residuals of a gunshot wound of the right foot 
based on aggravation.

2. The additional evidence presented since the March 1999 
Board decision, by itself, or when considered with the 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for a right foot disability and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1. The March 1999 Board decision is final. 38 U.S.C.A. 
§ 7104(b) (West 2002). 

2. The addition evidence since the March 1999 Board decision 
is not new and material and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided pre-adjudication, VCAA notice 
by letter, dated in October 2002.  The notice included the 
type of evidence needed to substantiate the application to 
reopen the claim of service connection, namely, new and 
material evidence.  The veteran was informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.  The claim was then adjudicated in less 
than one year from the date of the VCAA notice.  

As for content of the VCAA notice, the notice substantially 
complies with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence), and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  This legislation, effective as 
if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (invalidating the regulatory 
provision, implementing the VCAA that required a response to 
VCAA in less than the statutory one-year period). 

Although the specific language of 38 C.F.R. § 3.159 was not 
included in the VCAA notice, the veteran was informed of the 
need to provide additional information or evidence to support 
his claim and he was asked either to either identify such 
evidence so that the RO could assist him in obtaining the 
evidence or to submit the evidence himself.  Under these 
circumstances, the Board finds that the veteran was not 
prejudiced by the language, which was essentially to the same 
effect, because he had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did, and to address the issue at a 
hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 


Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with. 



Procedural and Factual Background 

In the March 1999 decision, the Board denied service 
connection by aggravation for a right foot disability 
consisting of residuals of pre-existing gunshot wound.  The 
Board decision is final and may not be reopened unless new 
and material evidence is presented.  38 U.S.C.A. §§ 5108, 
7104. 

The evidence of record at the time of the March 1999 decision 
by the Board is summarized below. 

The service medical records disclose that the veteran was 
seen in May 1968 for complaints of right foot pain secondary 
to an "old shotgun wound," which had occurred about a one and 
one-half years previously.  In August 1968, the pertinent 
findings were a tender and swollen entrance scar. In 
September 1968, the veteran was seen for a painful scar on 
the plantar surface of his right foot.  In October 1968, he 
received physical therapy without significant change.  On 
separation examination, there was a painful plantar scar from 
an old gunshot wound, which was the exit wound, and the 
entrance wound was on the dorsum of the foot.  It was 
reported that since the shooting accident in 1967, the pain 
had worsened with increased activity and the buildup of a 
thickened callus and a painful keloid scar on the plantar 
surface of the right foot.  X-rays revealed an old fracture 
with some metal fragments.  The diagnosis was painful plantar 
scar and keloid formation of the right foot, which existed 
prior to service entry and was not incurred in the line of 
duty.  The veteran was subsequently separated from service as 
unfit due to failure to meet retention standards due to a 
painful plantar scar and keloid formation of the right foot, 
which existed prior to service entry, and was not aggravated 
by service.

The veteran's original claim for VA disability compensation 
benefits for a right foot disability was received in January 
1969.  On VA examination in May 1969, the veteran complained 
of right foot pain since 1967 and inability to walk on the 
sole of his right foot due to pain on the plantar surface of 
the foot.  Examination revealed a large hard mass on the 
plantar surface, which was extremely painful to palpation.  
A full range of motion was present in the right ankle.  The 
diagnosis was a chronic, large, painful plantar wart of the 
right foot.

In a September 1969 rating decision, the RO denied the claim 
of service connection on grounds that the residuals of the 
gunshot wound of the right foot preexisted service, as shown 
by evidence of a painful plantar scar almost immediately 
following service entry, and were not aggravated during 
service. After the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the rating decision and the rating decision 
became final. 

In March 1988, the veteran applied to reopen the claim of 
service connection and the RO denied the claim, which the 
veteran appealed to the Board.  In a December 1989 decision, 
the Board held that the manifestations of a right foot 
disability shown in service were consistent with the nature 
of the injury he had before service and there was no increase 
in severity of the underlying disability while he was on 
active duty.  

The additional evidence consisted of a statement from an 
individual, who stated that she had received a letter from 
the veteran in September 1968, in which he stated that he 
tripped and hurt his foot in training, and the veteran's 
testimony at a hearing in April 1989.  The veteran testified 
that he sustained a through-and-through gunshot wound to the 
right foot at about age 16, about two and one-half to three 
years before entering service.  He stated that during basic 
training he tripped and fell and he went to sick call the 
following day. 

In a series of letters received in May and July 1990, the 
veteran acknowledged that he had been shot before entering 
service, but stated that he was not crippled prior to 
entering service, that he became crippled during service, and 
that his pre-service injury was aggravated during service.

In August 1993, the veteran again applied to reopen his claim 
of service connection, which the RO denied in an October 1993 
rating decision and which the veteran appealed to the Board.  
On appellate review, in a February 1996 decision, the Board 
determined that new and material evidence had been submitted 
to reopen the claim, and remanded the case to the RO for 
additional development of the evidence. 

The additional evidence considered by the Board in its 
February 1996 decision consisted of a statements of J.M.H., 
MD, dated in 1988 and 1993, to the effect that X- rays of the 
right foot revealed an old shotgun blast injury with damage 
and destruction to several metatarsal bones, which 
constituted a serious degree of disability to the veteran.  
In September 1995, the veteran testified that he had no foot 
problems when he was drafted, that his foot had not bothered 
him at all prior to service, that he played sports in high 
school without any problem, that his foot started bothering 
just a little in basic training, and that he injured his foot 
in infantry training when he tripped over a log. 

The additional evidence obtained by the Board after February 
1996 consisted of the following records. 

VA records, dated in December 1993, including X-rays of the 
right foot, which revealed a gunshot wound to the right foot 
with significant metallic shrapnel embedded in mid-foot and 
proximal forefoot, including the distal row of tarsal bones 
and 2nd and 3rd metatarsals; there were also arthritic 
changes and disruption of the normal tarsal architecture, and 
the impression was gunshot wound of the right mid-foot with 
secondary deformity.  

In a January 1994 letter, T.G.T., MD, reported a diagnosis of 
an old shotgun wound of the right foot with a stiffened mid-
foot and degenerative changes.

Records of the Social Security Administration (SSA) disclose 
that the veteran filed for disability benefits in 1994 
because of his right foot disability. 

On VA examination in June 1996, on the question of whether 
the right foot disability was aggravated or made worse by 
military service, the examiner expressed the opinion that the 
veteran's pre-service injury had run a natural course of 
degenerating with time, and that his condition would be the 
same whether he had been on active duty or not. The examiner 
further stated that it was his opinion that the veteran's 
chronic condition of the right foot was totally unrelated to 
any difficulty that he may have had while on active duty in 
the military, but was related to prolonged usage.  In 
addition, he stated that the short time that the veteran was 
in the military would not sufficiently add to the destructive 
problems of the gunshot wound itself, and that there was no 
definite significant injury while on active duty that would 
have added to the veteran's foot condition.

Current Claim to Reopen 

The veteran's current application to reopen his previously 
denied claim was received in September 2002.  

The additional evidence presented consists of VA records from 
2001 to 2003, documenting right foot and ankle pain, and the 
veteran's testimony.  

The VA records associate the ankle pain with the right foot 
disability.  

The veteran's testimony in 2005 was essentially the same as 
he has related over the years in his attempts to obtain 
service connection.  He argued that the claim is not about 
the pre-existing injury, but about a superimposed injury 
sustained during service, involving his right foot and ankle.

Analysis 

The March 1999 Board decision is final.  38 U.S.C.A. § 7104.  
If new and material evidence is presented, then the claim may 
be reopened.  38 U.S.C.A. § 5108. 

The new and material evidence is defined by regulation.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In this case, new and material evidence would be evidence 
that relates to the unestablished fact necessary to 
substantiate the claim, that is, evidence of a aggravation of 
a pre-existing right foot disability or evidence of a 
superimposed injury involving the right foot and ankle during 
service. 

The veteran again asserts the disability he seeks service 
connection for is not related to his pre-existing gunshot 
wound, but an injury he sustained while in basic 
training.  

The VA records, dated from 2001 to 2003, documenting right 
foot and ankle pain, while new are not material because the 
records do not contain evidence of either aggravation of the 
pre-existing right foot disability or of a superimposed 
injury involving the right foot and ankle during service. 

The veteran's testimony is essentially the same as he has 
related over the years in his attempts to obtain service 
connection.  It is cumulative and therefore not new and 
material. 


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for a 
right foot disability is denied. 



____________________________________________
	GEORGE E. GUIDO JR.  
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


